IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-10037
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

RAMON REID,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:00-CR-62-ALL-H
                       --------------------
                           March 5, 2002

Before DAVIS, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ramon Reid appeals his convictions for armed bank robbery,

in violation of 18 U.S.C. §§ 2113(a) and (d), and for using a

firearm during and in relation to a crime of violence, in

violation of 18 U.S.C. § 924(c).   He argues that the district

court erred in denying his motion to suppress the written

statement he gave to officers.    Reid contends that the statement

was taken unlawfully after he had invoked his right to counsel

and was the result of coercion.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-10037
                                  -2-

     Reid’s argument is unavailing.    Despite his request for

counsel, Reid initiated contact with officers, expressing a

general desire to discuss the robbery.      He was given his Miranda

warnings several times prior to giving the statement, and the

statement he signed in fact contained a copy of the warnings.

Moreover, the last paragraph of Reid’s statement specifically

notes that, although he originally requested counsel, Reid waived

that right after initiating contact with the officers, seeking to

confess.    The facts from the suppression hearing show that Reid’s

statement was voluntary, informed, and not the result of any

coercion.   The suppression motion was thus properly denied.     See

Oregon v. Bradshaw, 462 U.S. 1039, 1045-46 (1983); Edwards v.

Arizona, 451 U.S. 477, 484-85 (1981); Miranda v. Arizona, 384
U.S. 436, 466 (1966).

     Reid next argues that the evidence was insufficient to

support his convictions because the eyewitness to the robbery,

Linda Sykes, did not testify that she saw him with a gun, only

that she saw a “weapon.”    This argument is similarly without

merit.

     The use of a firearm is an essential element of both of

Reid’s convictions.     See 18 U.S.C. §§ 924(c) and 2113(a) and (d).

Sykes testified that Reid “flashed” a weapon at her during the

robbery and that she believed from his actions that he was

carrying a gun.   Officers found a loaded gun in a holster at

Reid’s waistband when arresting him.    Reid also admitted in his

signed statement that he had carried a loaded gun into the bank.
                            No. 01-10037
                                 -3-

     Based on this evidence, the jury determined that Reid had

brandished the gun during the robbery for the purpose of

intimidating Sykes.   Viewing the evidence in the light most

favorable to the prosecution, any reasonable jury could have

found the evidence sufficient to support such a finding.     See

Jackson v. Virginia, 443 U.S. 307, 319 (1979).

     Reid additionally contends that a certain comment by the

prosecutor during closing arguments amounted to the Government’s

vouching for Sykes’ credibility and thus constituted

prosecutorial misconduct.   Even if it is assumed that the

challenged comment was improper, the argument fails because Reid

has not demonstrated that it affected his substantial rights.

See United States v. Munoz, 150 F.3d 401, 414-15 (5th Cir. 1998).

The prejudicial effect of the statement was slight and does not

cast doubt upon the correctness of the jury’s verdict given the

district court’s instructions to the jury and the overwhelming

evidence of Reid’s guilt.   See United States v.

Anchondo-Sandoval, 910 F.2d 1234, 1237 (5th Cir. 1990); United

States v. Iredia, 866 F.2d 114, 117 (5th Cir. 1989).

     Reid also argues that the prosecutor “misled” the jury

concerning Sykes’ testimony about whether he had a gun; he

contends that the prosecutor improperly stated that Sykes

testified that she saw a gun, when in fact, she stated only that

she saw a weapon.   The argument is patently frivolous.

     Reid’s final contention is that even if none of the

arguments he raises constitutes reversible error standing alone,

they should be considered cumulatively to have deprived him of a
                           No. 01-10037
                                -4-

fair trial, in violation of his due-process rights.   This

argument fails for the reason that Reid has demonstrated no trial

error whatsoever.   His convictions are therefore AFFIRMED.